Exhibit 10.3
 
PLEDGE AND SECURITY AGREEMENT
 
PLEDGE AND SECURITY AGREEMENT, dated as of February 26, 2013 (this “Security
Agreement”) by and among BEAM ACQUISITION, LLC, a Nevada limited liability
company (“Beam Acquisition”) and Car Charging Group, Inc., a Nevada corporation
(“CCGI”), on the one hand (Beam Acquisition and CCGI, collectively, the
“Pledgor”),and each of the other parties that are signatories hereto and are
listed on Schedule A hereto, on the other hand (collectively, the “Secured
Parties” and, individually, each a “Secured Party”).
 
WHEREAS, concurrently with the execution hereof, the members (the “Beam
Members”) of Beam Charging LLC, a New York limited liability company (“Beam”),
and CCGI have entered into an Equity Exchange Agreement (the “Exchange
Agreement”), pursuant to which the Beam Members have exchanged all of their
equity interests in Beam (collectively, the “Beam Interests”) with CCGI for
Secured Promissory Notes in an aggregate amount of $500,000 issued by CCGI to
the Beam Members and their designees (the “Notes”) and 1,265,822 shares of CCGI
Common Stock;
 
WHEREAS, CCGI has created Pledgor as a single purpose entity to hold the equity
interests in Beam in accordance with the Exchange Agreement;
 
WHEREAS, the Beam Members are unwilling to enter into the transactions
contemplated by the Exchange Agreement unless CCGI agrees to cause Beam
Acquisition to secure CCGI’s obligations under the Notes with a first priority
security interest in all the Beam Interests; and
 
WHEREAS, in order to induce the Secured Parties to enter into the transactions
contemplated by the Exchange Agreement, CCGI and Beam Acquisition have agreed to
execute and deliver this Security Agreement to grant security interests in favor
of the Secured Parties as herein provided.
 
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
SECTION 1. Definitions. All capitalized terms used herein without definitions
shall have the respective meanings provided therefor in the Notes.  All terms
defined in the Uniform Commercial Code of the State of New York (the “UCC”) and
used herein shall have the same definitions herein as specified therein.  The
term “Obligations,” as used herein, means all of the indebtedness, obligations
and liabilities of CCGI and Beam Acquisition to the Secured Parties, whether
direct or indirect, joint or several, absolute or contingent, due or to become
due, now existing or hereafter arising under or in respect of the Notes and this
Security Agreement, and any other promissory notes or other instruments or
agreements executed and delivered pursuant thereto or in connection therewith or
this Security Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
SECTION 2. Grant of Security Interest.  The Pledgor hereby grants, pledges and
assigns to the Secured Parties, to secure the payment and performance in full of
all of the Obligations, a security interest in and so pledges and assigns to the
Secured Parties the properties, assets and rights of the Pledgor, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products thereof described in Exhibit A hereto (all of the same being
hereinafter called the “Collateral”).  All certificates or instruments, if any,
representing or evidencing the Collateral shall be delivered to and held by or
on behalf of the Secured Parties pursuant hereto and shall be in suitable form
for transfer by delivery, or shall be accompanied by duly executed instruments
of transfer endorsed by Beam Acquisition in blank, or assignments in blank, all
in form and substance satisfactory to the Secured Parties.  Upon the occurrence
of an Event of Default, the Secured Parties shall have the right, at any time,
in their discretion, to transfer to or to register in the name of such Secured
Parties or their nominees any or all of the Collateral.  Concurrently with the
execution and delivery of this Agreement, Pledgor is delivering to the Secured
Parties an assignment of membership interests in blank (the “Assignment of
Interest”), in the form set forth on Exhibit B hereto, for the Collateral,
transferring all of the Collateral in blank, duly executed by Beam Acquisition
and undated.  The Secured Parties shall have the right, at any time in their
discretion while an Event of Default exists and without notice (except as may be
required by applicable law) to Pledgor, to transfer to, and to designate on the
Assignment of Interest, any Person to whom the Collateral is sold in accordance
with the provisions hereof.  In addition, the Secured Parties shall have the
right at any time to exchange the Assignment of Interest representing or
evidencing the Collateral or any portion thereof for one or more additional or
substitute Assignments of Interest representing or evidencing smaller or larger
percentages of the Collateral represented or evidenced thereby, subject to the
terms thereof.
 
SECTION 3. Authorization to File Financing Statements.  The Pledgor hereby
irrevocably authorizes the Secured Parties at any time and from time to time to
file in any Uniform Commercial Code jurisdiction any initial financing
statements and amendments thereto that contain any information required by
Article 9 of the applicable Uniform Commercial Code for the sufficiency or
filing office acceptance of any financing statement or amendment, including
whether the Pledgor is an organization, the type of organization and any
organization identification number issued to the Pledgor.
 
SECTION 4. Other Actions. Further, to insure the attachment, perfection and
first priority of, and the ability of any of the Secured Parties to enforce, the
Secured Parties’ security interest in the Collateral, the Pledgor agrees, at the
Pledgor’s own expense, to take any action reasonably requested by any of the
Secured Parties to insure the attachment, perfection and first priority of, and
the ability the Secured Parties to enforce, the Secured Parties’ security
interest in any and all of the Collateral including, without limitation, (a)
executing, delivering and, where appropriate, filing financing statements and
amendments relating thereto under the UCC, to the extent, if any, the Pledgor’s
signature thereon is required therefor, (b) at the request of the Secured
Parties, causing the Secured Parties’ name to be noted as secured party on any
certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of the Secured Parties to
enforce, the Secured Parties’ security interest in such Collateral, (c)
complying with any provision of any statute, regulation or treaty of the United
States as to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of the Secured Parties to
enforce, the Secured Parties’ security interest in such Collateral, and (d)
obtaining governmental and other third party consents,
waivers,  acknowledgements and approvals, including without limitation any
consent of any licensor, lessor, bailee, warehouseman or other person obligated
on or in possession of Collateral.
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 5. Representations and Warranties Concerning Pledgor’s Legal
Status.  The Pledgor represents and warrants to the Secured Parties as follows:
(a) the Pledgor’s exact legal name is as indicated on the signature page hereof;
(b) the Pledgor has not, nor has any business or organization to which the
Pledgor became the successor by merger, consolidation, acquisition, change in
form, nature or jurisdiction of organization or otherwise, had or used any other
names (including trade names), now or at any time during the past five (5)
years; (c) the Pledgor is an organization of the type and organized in the
jurisdiction set forth in the preamble hereof; (d) Beam Acquisition’s
organizational identification number is NV20121774418; and (e) the Pledgor’s
place of business, or if ithas more than one place of business, its chief
executive office, is located at1691 Michigan Avenue, Suite 601, Miami Beach,
FL  33139.
 
SECTION 6. Covenants Concerning Pledgor’s Legal Status.  The Pledgor covenants
with the Secured Parties that without the prior written consent of each of the
Secured Parties, the Pledgor will not change its name, its place of business or,
if more than one, chief executive office, its mailing address or organizational
identification number or its type of organization, jurisdiction of organization
or other legal structure.
 
SECTION 7. Representations and Warranties Concerning Collateral, Etc.The Pledgor
further represents and warrants to the Secured Parties as follows:
 
(a)           Beam Acquisition is the owner of the Collateral, free from any
adverse lien, security interest or other encumbrance, except for the security
interest created by this Security Agreement;and
 
(b)           The Security Agreement is effective to create in favor of the
Secured Parties a legal valid and enforceable security interest in the
Collateral and the proceeds thereof.  When the financing statements described in
Section 3 are filed, the security interest granted hereunder shall constitute,
and will at all times constitute, a fully perfected first priority lien on, and
security interest in, all rights, title and interest of the Pledgor in such
Collateral and the proceeds thereof, as security for the Obligations.
 
SECTION 8. Covenants Concerning Collateral, Etc.The Pledgor further covenants
with the Secured Parties as follows:
 
(a)           The Pledgor shall not sell, offer to sell, dispose of, convey,
assign or otherwise transfer, or grant any option with respect to, restrict or
grant, create, permit or suffer to exist any lien on, any of the Collateral
pledged by it hereunder or any interest therein;
 
(b)           The Pledgor shall defend the Collateral against all claims and
demands of all persons at any time claiming the same or any interests therein
adverse to the Secured Parties andshall not enter into any agreement or take any
action that could reasonably be expected to restrict the transferability of the
Collateral or otherwise impair or conflict with the Pledgor’s Obligations or the
rights of the Secured Parties hereunder;
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           The Pledgor will keep the Collateral in good order and repair and
will not use the same in violation of law or any policy of insurance thereon,
ordinary wear and tear excepted;
 
(d)           The Pledgor shall not move the Collateral to any location except
with prior written consent of the Secured Parties;
 
(e)           The Pledgor will permit the Secured Parties, or their designees,
to inspect the Collateral at any reasonable time, wherever located;
 
(f)           The Pledgor will pay promptly when due all taxes, assessments,
governmental charges and levies upon the Collateral or incurred in connection
with the use or operation of such Collateral or incurred in connection with the
Security Agreement;and
 
(g)           The Pledgor will continue to operate its business in material
compliance with all applicable laws.
 
SECTION 9. Insurance.  The Pledgor will maintain with financially sound and
reputable insurers insurance with respect to its properties and business against
such casualties and contingencies as shall be in accordance with general
practices of businesses engaged in similar activities in similar geographic
areas.  All such insurance shall be payable to the Secured Parties as loss payee
under a “standard” loss payee clause.  The proceeds of any casualty insurance in
respect of any casualty loss of any of the Collateral shall, subject to the
rights, if any, of other parties with a prior interest in the property covered
thereby, shall be held by the Secured Parties as cash collateral for the
Obligations.  The Secured Parties may, at their sole option, disburse from time
to time all or any part of such proceeds so held as cash collateral, upon such
terms and conditions as the Secured Parties may reasonably prescribe, for direct
application by the Pledgor solely to the repair or replacement of the Pledgor’s
property so damaged or destroyed, or the Secured Parties may apply all or any
part of such proceeds to the Obligations.
 
SECTION 10. Collateral Protection Expenses; Preservation of Collateral.
 
(a)           Expenses Incurred by Secured Parties.  In their discretion, the
Secured Parties may discharge taxes and other encumbrances at any time levied or
placed on any of the Collateral, make repairs thereto and pay any necessary
filing fees.  The Pledgor agrees to reimburse the Secured Parties on demand for
any and all expenditures so made.  The Secured Parties shall have no obligation
to Pledgor to make any such expenditures, nor shall the making thereof relieve
the Pledgor of any default hereunder.
 
(b)           Secured Parties’ Obligations and Duties.  Anything herein to the
contrary notwithstanding, the Pledgor shall remain liable under each contract or
agreement comprised in the Collateral to be observed or performed by the Pledgor
thereunder.  The Secured Parties shall not have any obligation or liability
under any such contract or agreement by reason of or arising out of the Security
Agreement or the receipt by the Secured Parties of any payment relating to any
of the Collateral, nor shall the Secured Parties be obligated in any manner to
perform any of the obligations of the Pledgor under or pursuant to any such
contract or agreement, to make inquiry as to the nature or sufficiency of any
payment received by the Secured Parties in respect of the Collateral or as to
the sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to the Secured Parties or to which the Secured Parties may be entitled
at any time or times.  The Secured Parties’ sole duty with respect to the
custody, safe keeping and physical preservation of the Collateral in their
possession, under Section 9-207 of the UCC or otherwise, shall be to deal with
such Collateral in the same manner as the Secured Parties deal with similar
property for their own account.
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 11. Securities and Deposits.The Secured Parties may at any time
following and during the continuance of an Event of Default, at their option,
transfer to themselves or any nominee any securities constituting Collateral,
receive any income thereon and hold such income as additional Collateral or
apply it to the Obligations.  Whether or not any Obligations are due, the
Secured Parties may, following and during the continuance of an Event of
Default, demand, sue for, collect, or make any settlement or compromise which
they deem desirable with respect to the Collateral.
 
SECTION 12. Power of Attorney.
 
(a)           Appointment and Powers of Secured Parties.  The Pledgor hereby
irrevocably constitutes and appoints the Secured Parties and any officers or
agents thereof, with full power of substitution, as their true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of the Pledgor or in the Secured Parties’ own names, for the purpose of
carrying out the terms of the Security Agreement, to take any and all
appropriate action and to execute any and all documents and instruments that may
be necessary or desirable to accomplish the purposes of the Security Agreement
and, without limiting the generality of the foregoing, hereby gives said
attorneys the power and right, on behalf of the Pledgor, without notice to or
assent by the Pledgor, to do the following:
 
(i)           upon the occurrence and during the continuance of an Event of
Default, generally to sell, transfer, pledge, make any agreement with respect to
or otherwise deal with any of the Collateral in such manner as is consistent
with the UCC and as fully and completely as though the Secured Parties were the
absolute owners thereof for all purposes, and to do at the Pledgor’s expense, at
any time, or from time to time, all acts and things which the Secured Parties
deem necessary to protect, preserve or realize upon the Collateral and the
Secured Parties’ security interest therein, in order to effect the intent of the
Security Agreement, all as fully and effectively as the Pledgor might do,
including, without limitation, the execution, delivery and recording, in
connection with any sale or other disposition of any Collateral, of the
endorsements, assignments or other instruments of conveyance or transfer with
respect to such Collateral; and
 
(ii)           to the extent that the Pledgor’s authorization given in SECTION 3
is not sufficient, to file such financing statements with respect hereto, with
or without the Pledgor’s signature, or a photocopy of the Security Agreement in
substitution for a financing statement, as the Secured Parties may deem
appropriate and to execute in the Pledgor’s name such financing statements and
amendments thereto and continuation statements which may require the Pledgor’s
signature.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           Ratification by Pledgor.  To the extent permitted by law, the
Pledgor hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable.
 
(c)           No Duty on Secured Parties.  The powers conferred on the Secured
Parties hereunder are solely to protect their interests in the Collateral and
shall not impose any duty upon them to exercise any such powers.  The Secured
Parties shall be accountable only for the amounts that they actually receive as
a result of the exercise of such powers and neither they nor any of their
affiliates or agents shall be responsible to the Pledgor for any act or failure
to act, except for the Secured Parties’ own gross negligence or willful
misconduct.
 
SECTION 13. Remedies. If an Event of Default shall have occurred and be
continuing, the Secured Parties may, without notice to or demand upon the
Pledgor, declare or deem the Security Agreement to be in default, and the
Secured Parties shall thereafter have in any jurisdiction in which enforcement
hereof is sought, in addition to all other rights and remedies, the rights and
remedies of a secured party under the UCC, including, without limitation, the
right to take possession of the Collateral, and for that purpose the Secured
Parties may, so far as the Pledgor can give authority therefor, enter upon any
premises on which the Collateral may be situated and remove the same
therefrom.  The Secured Parties may in their discretion require the Pledgor to
assemble all or any part of the Collateral at such location or locations within
the jurisdiction(s) of such Pledgor’s principal office(s) or at such other
locations as the Secured Parties may reasonably designate.  Unless the
Collateral is perishable or threatens to decline speedily in value or is of a
type customarily sold on a recognized market, the Secured Parties shall give to
the Pledgor at least five (5) business days prior written notice of the time and
place of any public sale of Collateral or of the time after which any private
sale or any other intended disposition is to be made.  The Pledgor hereby
acknowledges that five (5) business days prior written notice of such sale or
sales shall be reasonable notice.  In addition, the Pledgor waives any and all
rights that it may have to a judicial hearing in advance of the enforcement of
any of the Secured Parties’ rights hereunder, including, without limitation,
their right following an Event of Default to take immediate possession of the
Collateral and to exercise their rights with respect thereto.So long as an Event
of Default exists, and whether or not the Secured Parties exercise any available
right to declare any of the Obligations due and payable or seek or pursue any
other relief or remedy available to them under applicable law or under this
Agreement or the Notes, (i) all Distributions (As defined in Exhibit A hereto)
on the Collateral shall be paid directly to the Secured Parties (pro rata in
accordance with the principal amount due under the Notes) for application to the
Obligations pursuant to the terms hereof and the Notes, (ii) if the Secured
Parties shall so request in writing, Pledgor agrees to execute and deliver to
the Secured Parties appropriate distribution and other orders and documents to
that end and (iii) Pledgor hereby irrevocably authorizes and directs Beam, so
long as an Event of Default exists, to pay all such Distributions on the
Collateral directly to the Secured Parties for application to the Obligations in
the order, priority and manner set forth herein and in the Notes.  The foregoing
authorization and instructions are irrevocable, may be relied upon by Beam and
may not be modified in any manner other than by the Secured Parties sending to
Beam a written notice terminating such authorization and direction.Pledgor
hereby assigns to the Secured Parties all of Pledgor’s rights under the Relevant
Documents (as defined in Exhibit A) to vote and give approvals, consents,
decisions and directions and exercise any other similar rights (the "Voting
Rights") with respect to any lawful limited liability company action, in respect
of Beam, the Collateral and any other matter whatsoever, subject to the terms
and provisions of this Agreement.  So long as an Event of Default exists
hereunder or under any of the Notes, the Secured Parties shall have the right to
exercise, in person or by its nominees or proxies, all Voting Rights transferred
to them hereunder and the Secured Parties shall, with respect to any lawful
limited liability company action, for which Voting Rights may be exercised,
exercise the Voting Rights transferred to them by Pledgor in such manner as the
Secured Parties in their sole discretion shall deem to be in their best
interests.  Pledgor shall effect the directions of the Secured Parties in
connection with any such exercise in accordance with this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
SECTION 14. Standards for Exercising Remedies. To the extent that applicable law
imposes duties on the Secured Parties to exercise remedies in a commercially
reasonable manner, the Pledgor acknowledges and agrees that it is not
commercially unreasonable for the Secured Parties (a) to fail to incur expenses
reasonably deemed significant by the Secured Parties to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (b) to fail to obtain
third party consents for access to Collateral to be disposed of, or to obtain
or, if not required by other law, to fail to obtain governmental or third party
consents for the collection or disposition of Collateral to be collected or
disposed of, (c) to fail to exercise collection remedies against account
Pledgors or other persons obligated on Collateral or to remove liens or
encumbrances on or any adverse claims against Collateral, (d) to exercise
collection remedies against account Pledgors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other persons, whether or not in the
same business as the Pledgor, for expressions of interest in acquiring all or
any portion of the Collateral, (g) to hire one or more professional auctioneers
to assist in the disposition of Collateral, whether or not the collateral is of
a specialized nature, (h) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, (j) to disclaim disposition warranties, (k) to purchase insurance or
credit enhancements to insure the Secured Parties against risks of loss,
collection or disposition of Collateral or to provide to the Secured Parties a
guaranteed return from the collection or disposition of Collateral, or (l) to
the extent deemed appropriate by the Secured Parties, to obtain the services of
other brokers, consultants and other professionals to assist the Secured Parties
in the collection or disposition of any of the Collateral.  The Pledgor
acknowledges that the purpose of this SECTION 14 is to provide non-exhaustive
indications of what actions or omissions by the Secured Parties would not be
commercially unreasonable in the Secured Parties’ exercise of remedies against
the Collateral and that other actions or omissions by the Secured Parties shall
not be deemed commercially unreasonable solely on account of not being indicated
in this SECTION 14.  Without limitation upon the foregoing, nothing contained in
this SECTION 14 shall be construed to grant any rights to the Pledgor or to
impose any duties on the Secured Parties that would not have been granted or
imposed by the Security Agreement or by applicable law in the absence of this
SECTION 14.
 
SECTION 15. No Waiver by Secured Parties, etc.  The Secured Parties shall not be
deemed to have waived any of their rights upon or under the Obligations or the
Collateral unless such waiver shall be in writing and signed by the Secured
Parties.  No delay or omission on the part of the Secured Parties in exercising
any right shall operate as a waiver of such right or any other right.  A waiver
on any one occasion shall not be construed as a bar to or waiver of any right on
any future occasion.  All rights and remedies of the Secured Parties with
respect to the Obligations or the Collateral, whether evidenced hereby or by any
other instrument or papers, shall be cumulative and may be exercised singularly,
alternatively, successively or concurrently at such time or at such times as the
Secured Parties deem expedient.
 
 
7

--------------------------------------------------------------------------------

 
 
SECTION 16. Suretyship Waivers by Pledgor.The Pledgor waives demand, notice,
protest, notice of acceptance of the Security Agreement, notice of loans made,
credit extended, Collateral received or delivered or other action taken in
reliance hereon and all other demands and notices of any description.  With
respect to both the Obligations and the Collateral, the Pledgor assents to any
extension or postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of or failure to perfect any security interest
in any Collateral, to the addition or release of any party or person primarily
or secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as the Secured Parties may deem advisable.  The Secured
Parties shall have no duty as to the collection or protection of the Collateral
or any income thereon, nor as to the preservation of rights against prior
parties, nor as to the preservation of any rights pertaining thereto beyond the
safe custody thereof as set forth in SECTION 10(b).  The Pledgor further waives
any and all other suretyship defenses.
 
SECTION 17. Marshalling.  The Secured Parties shall not be required to marshal
any present or future collateral security (including but not limited to the
Security Agreement and the Collateral) for, or other assurances of payment of,
the Obligations or any of them or to resort to such collateral security or other
assurances of payment in any particular order, and all of their rights hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights, however existing or
arising.  To the extent that it lawfully may, the Pledgor hereby agrees that it
will not invoke any law relating to the marshalling of collateral which might
cause delay in or impede the enforcement of the Secured Parties’ rights under
the Security Agreement or under any other instrument creating or evidencing any
of the Obligations or under which any of the Obligations is outstanding or by
which any of the Obligations is secured or payment thereof is otherwise assured,
and, to the extent that it lawfully may, the Pledgor hereby irrevocably waives
the benefits of all such laws.
 
SECTION 18. Proceeds of Dispositions; Expenses.  The Pledgor shall pay to the
Secured Parties on demand any and all expenses, including reasonable attorneys’
fees and disbursements, incurred or paid by the Secured Parties in protecting,
preserving or enforcing the Secured Parties’ rights under or in respect of any
of the Obligations or any of the Collateral.  After deducting all of said
expenses, the residue of any proceeds of collection or sale of the Obligations
or Collateral shall, to the extent actually received in cash, be applied to the
payment of the Obligations in such order or preference as the Secured Parties
may determine, proper allowance and provision being made for any Obligations not
then due.  Upon the final payment and satisfaction in full of all of the
Obligations and after making any payments required by Sections 9-608(a)(1)(C) or
9-615(a)(3) of the UCC, any excess shall be returned to the Pledgor, and the
Pledgor shall remain liable for any deficiency in the payment of the
Obligations.
 
 
8

--------------------------------------------------------------------------------

 
 
SECTION 19. Governing Law; Consent to Jurisdiction.
 
(a)           THE SECURITY AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED
INSTRUMENT AND SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT
WOULD REQUIRE APPLICATION OF ANOTHER LAW.
 
(b)           ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF
OR RELATING TO THE SECURITY AGREEMENT OR ANY OTHER DOCUMENT RELATED TO THE
OBLIGATIONS, OR ANY OBLIGATIONS HEREUNDER AND THEREUNDER, MAY BE BROUGHT IN ANY
STATE COURT OF COMPETENT JURISDICTION IN THE STATE OF NEW YORK, NASSAU COUNTY OR
ANY FEDERAL COURT OF COMPETENT JURISDICTION IN THE EASTERN DISTRICT OF NEW YORK,
BY EXECUTING AND DELIVERING THIS SECURITY AGREEMENT, EACH PARTY, FOR ITSELF AND
IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
 
(i)           ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS;
 
(ii)           WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
 
(iii)           AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO IT AT ITS ADDRESS PROVIDED IN AND IN ACCORDANCE WITH THE NOTES;
 
(iv)           AGREES THAT SERVICE AS PROVIDED IN CLAUSE (iii) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER IT IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT;
 
(v)           AGREES THAT THE SECURED PARTIES RETAIN THE RIGHT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST IT IN THE
COURTS OF ANY OTHER JURISDICTION; AND
 
(vi)           AGREES THAT THE PROVISIONS OF THIS SECTION 19 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK LAW OR OTHERWISE;
 
 
9

--------------------------------------------------------------------------------

 
 
SECTION 20. Waiver of Jury Trial.EACH OF THE PARTIES TO THE SECURITY AGREEMENT
HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS SECURITY AGREEMENT OR ANY OF
THE OTHER DOCUMENTSRELATED TO THE OBLIGATIONS OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THE SECURITY AGREEMENT OR THE PLEDGOR/PLEDGEE
RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver is intended to
be all-encompassing of any and all disputes that may be filed in any court and
that relate to the subject matter of this transaction, including contract
claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into the Security Agreement, and that each will
continue to rely on this waiver in their related future dealings. Each party
hereto further warrants and represents that it has reviewed this waiver with its
legal counsel and that it knowingly and voluntarily waives its jury trial rights
following consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 20 AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THE SECURITY AGREEMENT OR ANY OF THE
OTHER DOCUMENTS RELATED TO THE OBLIGATIONS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOAN MADE UNDER THE NOTES. In the event of
litigation, the Security Agreement may be filed as a written consent to a trial
by the court.
 
SECTION 21. Miscellaneous.  The headings of each section of the Security
Agreement are for convenience only and shall not define or limit the provisions
thereof.  The Security Agreement and all rights and obligations hereunder shall
be binding upon the Pledgor and its respective successors and assigns, and shall
inure to the benefit of the Secured Parties and their successors and
assigns.  If any term of the Security Agreement shall be held to be invalid,
illegal or unenforceable, the validity of all other terms hereof shall in no way
be affected thereby, andthe Security Agreement shall be construed and be
enforceable as if such invalid, illegal or unenforceable term had not been
included herein.  The Pledgor acknowledges receipt of a copy of the Security
Agreement.
 
SECTION 22. Termination of Security Interests.   At such time as all of the
Obligations to all of the Secured Parties shall have been indefeasibly paid in
full, the Collateral shall be released from the liens created hereby, and the
Security Agreement and all obligations (other than those expressly stated to
survive such termination) of the Secured Parties and the Pledgor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Pledgor.  The
Pledgor agrees that if any payment made by the Pledgor and applied to the
Obligations is at any time annulled, avoided, set aside, rescinded, invalidated,
declared to be fraudulent or preferential or otherwise required to be refunded
or repaid, or the proceeds of Collateral are required to be returned by the
Secured Parties to the Pledgor, its estate, trustee, receiver or any other
Person under any applicable law, then to the extent of such payment or
repayment, any lien securing such Obligation shall be and remain in full force
and effect as fully as if such payment had never been made or, if prior thereto
the lien granted hereby shall have been released or terminated by virtue of such
cancellation or surrender, such lien shall be reinstated in full force and
effect.
 
SECTION 23. Rights and Obligations of the Secured Parties Several.  The rights
and obligations of the Secured Parties hereunder are several in all respects.
For the avoidance of doubt, by way of example only and without limiting the
foregoing, each of the Secured Parties may act alone to enforce any of the
rights of the Secured Parties hereunder and all of the Secured Parties must act
to duly waive any right hereunder.  No Secured Party shall have any liability to
any other Secured Party for any cause of action, claim, loss or liability
arising hereunder.  No Secured Party shall have any liability to the Pledgor for
any cause of action, claim, loss or liability arising out of any action or
omission of any other Secured Party.
 
[Signature page follows]
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Pledge and Security
Agreement to be duly executed as of the date first above written.

 
PLEDGOR:
 
BEAM ACQUISITION LLC


By:  ________________________
Name:
Title:

 
CAR CHARGING GROUP, INC.


By:  ________________________
Name:
Title:
 
SECURED PARTIES:
 
______________________________
 
______________________________
 
______________________________
 
______________________________
 
 
11

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE TO PLEDGE AND SECURITY AGREEMENT]
 
ARDOUR CAPITAL INVESTMENTS, LLC
 
By:____________________________
Name:
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
SCHEDULE A
Secured Parties


 
 

 
 
13

--------------------------------------------------------------------------------

 


EXHIBIT A


COLLATERAL DESCRIPTION
 
“Collateral” means, collectively, all of the right, title and interest of
Pledgor (whether now owned, held or hereafter acquired) in and to, and claims
against, Beam Charging LLC, a New York limited liability company (“Beam”) (or
any successor limited liability company or other successor entity), now or at
any time or times hereafter held, including, without limitation, the following:
 
 
a)
All limited liability company membership interests in and to Beam, together with
the certificates (if any) evidencing the same (the “Pledged Interests”),

 
 
b)
all rights of Pledgor under the operating agreement of Beam, limited liability
company agreement of Beam or any other agreement or instrument relating to the
Pledged Interests (collectively, the “Relevant Documents”);

 
 
c)
the interests of Pledgor in the capital and the profits and losses of Beam, and
the right to vote, if any, on limited liability company matters,

 
 
d)
all Distributions made or to be made by Beam to Pledgor,

 
 
e)
all present and future payments, proceeds, distributions (whether in cash or in
kind), instruments, compensation, property, assets, interests and rights in
connection with or relating to Beam, issued, distributed or otherwise paid from
time to time in respect of or in exchange therefor (including, without
limitation, all proceeds of dissolution or liquidation),

 
 
f)
any and all cash flow distributed to Pledgor under the Relevant Documents,
including, without limitation, the repayment of any loans made by Pledgor to
Beam,

 
 
g)
all books, correspondence, credit files, records, invoices and other papers
(including computerized records, software and disks) relating to any of the
foregoing,

 
 
h)
all instruments, certificates or other evidence of the foregoing,

 
 
i)
all replacements and substitutions of the foregoing, and

 
 
j)
all proceeds (including claims against third parties), products and accessions
of the foregoing.

 
As used herein “Distributions” shall meanany and all cash payments, dividends or
other distributions made to Pledgor by Beam of any and every nature whatsoever
(whether cash or in kind), including, without limitation, returns of invested
capital, all present and future payments, proceeds, distributions, negotiable
instruments, certificates, options or similar rights, compensation, cash
equivalents, and any and all property or other non-cash assets which are readily
convertible to cash, and any other property of whatever kind or description,
whether real property or personal property, as well as any payments which
constitute repayment of loans by Pledgor to Beamand any property or capital
distributed in connection with the recapitalization or reclassification of
capital of Beamor pursuant to the reorganization or partial or total liquidation
of either thereof.
 
 
14

--------------------------------------------------------------------------------